Opinion by Senior Judge Kalish,
Appellants, U.S. Steel Corp. (U.S. Steel) and Universal Atlas Cement Co., seek review of an order of the Court of Common Pleas of Allegheny County. The court dismissed an appeal from the Board of Property Assessment, Appeals and Review of Allegheny County (Board) for lack of jurisdiction. We reverse.
The Board had fixed the real estate assessment on a tract of ground in Penn Hills, which was registered in *123the name of Universal Atlas Cement Co. On February 29, 1984, the Municipality of Penn Hills and the Penn Hills School District (Penn Hills) filed appeals to the Board.
On March 30, 1984, by letter to the Board, U.S. Steel, as owner of the property, filed a notice of intervention in the appeal. On October 2, 1984, Penn Hills notified the Board that it was withdrawing its appeal. Nevertheless, U.S. Steel notified the Board that it was remaining in the appeal and was seeking a reduction of the assessment.
The Board proceeded with its appeal hearing on October 24, 1984, without the presence of Penn Hills but with the presence of U.S. Steel, and reduced the assessment. Penn Hills then appealed to the common pleas court.
The trial judge held that when Penn Hills withdrew its appeal before the Board, no reason remained for the Board to review its own assessment. The judge also held that the Board lost its jurisdiction over the issue, and that U.S. Steel lost its status as an intervenor. We disagree.
Rule II of the Rules and Regulations Governing Appeals Before the Board of Property Assessment, Appeals and Review (Rules), adopted by the Board, provides that appeals may be taken by the taxing jurisdiction or by the registered owner.
Rule V of the Rules provides that “after any appeal has been filed, any person having a direct pecuniary interest in the real estate assessed and in the assessment complained of . . . may intervene in the appeal as a party by filing a notice thereof. . . .” (Emphasis added.)
While the record owner is Universal Atlas Cement Co., U.S. Steel stated in its letter of intervention to the Board that “U.S. Steel Corporation, as owner of the property and having a direct pecuniary interest in the *124real estate assessed and in the assessment complained of hereby intervenes in the appeal as a party.”
In Pennsylvania, personal liability for taxes is incident to the ownership of land, and where the record owner is compelled to pay the taxes, he may recover from the real owner the amount paid. Metropolitan Life Insurance Co. v. Commercial National Bank, 115 Pa. Superior Ct. 224, 175 A. 295 (1934); Reading Trust Co. v. Campbell, 159 Pa. Superior Ct. 197, 48 A.2d 72 (1946). Certainly, as owner of the property, U.S. Steel has a direct pecuniary interest in the real estate.
Unlike the Rules of Civil Procedure dealing with intervention in actions pending before the common pleas court and requiring a hearing where there is an objection, Pa. R.C.P No. 2329, no such hearing before the Board prior to intervention is required. No objection having been made in the pending appeal, intervention was accomplished by mere notice, and U.S. Steel became a party without any further action required.
Although an intervenor, as a party, takes the action “as is,” in the sense that he cannot relitigate issues, he nevertheless is in the same position as if he were an original appellant. He certainly is not an intermeddler, so that upon withdrawal by the original party, he does not lose his status as a party since he still has a vital interest to protect. Schaeffer v. Jones, 293 Pa. 529, 143 A. 197 (1928); Bily v. Allegheny County Board of Assessment, 353 Pa. 49, 44 A.2d 250 (1945).
Accordingly, we reverse the trial court.
Order
Now, January 9, 1987, the order of the Court of Common Pleas of Allegheny County, No. GD84-21857, dated November 25, 1985, is reversed.